internal_revenue_service number release date index number ------------------------- ----------- ------------------------ --------------------- ------------------------------------- ------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc ita b04 plr-109010-17 date date legend taxpayer -------------------------------------------------- pr sec_1 llc date date date date date ---------------------------------------------------------- ---------------------------------------------------------------------------------- ------------------------ -------------------- -------------------- ---------------------- --------------------------- tax_year ------- firm firm x ----------------------- ----------------- --------------------------------------------------------------------------------------------- plr-109010-17 --------------------------------------------------------------------------------------------- --- -------------- state a dear --------------- this letter responds to taxpayer’s request for a private_letter_ruling for permission to make a late election out of the installment_method for the installment_sale of its partnership_interest in pr sec_1 on date and a late election to file form_8848 consent to extend the time to assess the branch_profits_tax under regulations sec_1 a and c for tax_year which includes date facts taxpayer is a foreign_corporation organized in a non-treaty jurisdiction that for u s tax purposes uses an accrual_method of accounting and a calendar_year during tax_year and in prior years taxpayer was engaged in a u s trade_or_business pursuant to sec_875 of the internal_revenue_code as a limited_partner in pr sec_1 which at all relevant times owned u s real_property in state a taxpayer filed forms 1120-f u s income_tax return of a foreign_corporation for each year it was a partner in pr sec_1 on date taxpayer sold its limited_partnership_interest in pr sec_1 to llc in an installment_sale taxpayer represents that during the negotiations of the sale and subsequently it always understood that the sale would not be subject_to u s tax based on statements made by llc’s representatives one week before taxpayer’s tax_year tax_return or extension was due firm alerted taxpayer that based on an initial read of the sales agreement taxpayer had a taxable gain on the sale on date firm informed taxpayer that the sale was reportable on the installment_method and that taxpayer could elect out of the installment_method which would minimize or eliminate branch_profits_tax that otherwise would be due under sec_884 on date taxpayer’s tax_year form 1120-f or an extension to file was due because taxpayer was on date still attempting to reconcile firm 1’s views with llc’s representations concerning whether the gain on the sale was subject_to federal_income_tax it directed firm not to file for an extension of time to file its tax_year form 1120-f neither taxpayer nor firm can recall with certainty whether firm informed taxpayer by the due_date of the return that an election out of the installment_method had to be made on a timely filed return shortly after the due_date of taxpayer’s tax_year return firm informed taxpayer that an election out of the installment_method generally needed to be made on a timely filed return including extensions and because taxpayer did not file an extension firm would need to research whether plr-109010-17 taxpayer could elect out of the installment_method ultimately firm declined the engagement to prepare taxpayer’s tax_year form 1120-f taxpayer subsequently engaged firm to prepare its tax_year form 1120-f on date taxpayer filed its tax_year form 1120-f electing out of the installment_method for the sale of its limited_partnership_interest in pr sec_1 and reporting all of the gain from the sale in accordance with sec_897 taxpayer attached a statement to the form 1120-f stating that it would request a private_letter_ruling to extend the time to make an election under sec_453 taxpayer represents that it has no independent knowledge of the law surrounding the taxation of installment gains or the procedure for electing out of the installment_method moreover taxpayer represents that at all relevant times it was not aware and was not advised by its representatives that it was required to file form_8848 consent to extend the time to assess the branch_profits_tax under regulations sec_1_884-2 and c on or before the due_date including extensions of form 1120-f for tax_year in order to be treated as completely terminating its u s trade_or_business activities in such year under sec_1_884-2t of the temporary income_tax regulations on date you and taxpayer filed a complaint in x against llc and others alleging various claims taxpayer represents that in the event that it receives any amounts as a result of or in settlement of its claims in x other than prejudgment_interest post- judgment interest or punitive_damages or an interest in pr sec_1 it will report such amounts as income in the year that such claims are finally resolved and that the source and character of any amounts other than prejudgment_interest post-judgment interest or punitive_damages or any interest in pr sec_1 shall be determined and reported by taxpayer in the same manner as proceeds from the sale of taxpayer’s interest in pr sec_1 on date if taxpayer is awarded any interest in pr sec_1 as a result of the claims in x taxpayer will treat such interest as having been repurchased in the year in which it receives that interest see revrul_80_58 1980_1_cb_181 taxpayer also represents that it has not and will not receive in settlement or otherwise any interest in pr sec_1 prior to the end of the three-year period following the close of tax_year furthermore taxpayer represents that at the close of tax_year taxpayer did not own any u_s_assets neither taxpayer nor a related corporation within the meaning of sec_1_884-2t has used or will use directly or indirectly in the conduct_of_a_trade_or_business in the u s at any time during the three-year period following the close of tax_year a any of the u_s_assets of the terminated u s trade_or_business b any property attributable to those assets or c any property attributable to effectively_connected_earnings_and_profits of taxpayer for tax_year and taxpayer has not had and will not have any income that is or is treated as effectively_connected_income during the three-year period following the close of tax_year other than solely by reason of sec_864 or c plr-109010-17 law sec_453 provides that except as otherwise provided income from an installment_sale shall be taken into account under the installment_method sec_453 provides that the installment_method will not apply to a disposition if the taxpayer elects to have the installment_method not apply to such disposition under sec_453 except as otherwise provided by regulations an election out of the installment_method with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's tax_return for the taxable_year in which the disposition occurs such an election shall be made in the manner prescribed by regulations sec_15a_453-1 of the temporary regulations under the installment_sales revision act of provides in general that an election out of the installment_method must be made on or before the due_date prescribed by law including extensions for filing the taxpayer's return for the taxable_year in which the installment_sale occurs sec_15a_453-1 provides that elections after the due_date prescribed by law including extensions for filing the taxpayer's return will be permitted only in those rare circumstances when the irs concludes that the taxpayer had good cause for failing to make a timely election regarding allowing a taxpayer to extend the period of assessment of the branch_profits_tax for tax_year sec_1_884-2t provides in relevant part that a foreign_corporation shall not be subject_to the branch_profits_tax for the taxable_year in which it completely terminates all of its u s trade_or_business within the meaning of sec_1 2t a sec_1_884-2 provides that the waiver referred to in sec_1_884-2t must be executed on form_8848 on or before the date including extensions prescribed for filing the foreign corporation’s income_tax return for the year of complete termination and shall extend the period of assessment of the branch_profits_tax for the year of complete termination to a date not earlier than the close of the sixth taxable_year following that taxable_year sec_301_9100-1 of the procedure and administration regulations provides rules for granting an extension of time to make a regulatory election sec_301 b provides that a regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a plr-109010-17 regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extension of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service in addition sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all respects of the required election and related consequences but chose not to make the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusions based on the facts and circumstances of this case we conclude as follows taxpayer is granted an extension of time to elect out of the installment_method on its tax_year form 1120-f filed on date because taxpayer satisfies sec_15a_453-1 and sec_301_9100-3 if within days from the date of this letter_ruling taxpayer sends a copy of this letter_ruling to the irs office with jurisdiction over the taxpayer’s tax_year form 1120-f plr-109010-17 taxpayer satisfies sec_301_9100-3 and is granted an extension of time to file a signed form_8848 for tax_year within days from the date of this ruling letter a copy of this ruling letter should be attached to form_8848 except as expressly provided under conclusions and above we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file form_8848 pursuant to section dollar_figure of revproc_2017_1 2017_1_irb_1 a taxpayer must attach a copy of this letter_ruling to any federal_income_tax to which it is relevant if a taxpayer files its returns electronically it may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with a power_of_attorney on file in this office we are sending copies of this letter_ruling to your authorized representatives sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting cc------internal revenue service_center p o box ogden ut
